The Court having remanded this matter to the Committee to develop a record pursuant to the Order of October 5, 1985,
And the Committee having held a hearing, having received written comments, and having determined that a modification of Opinion # 545 was appropriate,
And the Court having accepted the revised opinion of the Committee,
And all parties and the Court having concluded that the modification eliminated the need for further Court review;
It is ORDERED that the within appeals are dismissed as moot. (See 102 N.J. 339).